Citation Nr: 1541588	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  15-15 724	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a July 21, 2014 Board decision which declined to recognize the claimant as the Veteran's surviving spouse. 


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The appellant, who is the moving party, claims to be the surviving spouse of the Veteran.  The Veteran served on active duty from May 1969 to January 1972.  The Veteran died in June 1989.

The case is REMANDED to the Montgomery, Alabama Regional Office for compliance with the instructions below.


REMAND

The moving party has requested to present testimony on the question whether the Board's July 21, 2014 decision, which declined to recognize her as the Veteran's surviving spouse, was clearly and unmistakably erroneous.  While the Board holds original jurisdiction over this case, travel board hearings are scheduled by the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should then schedule the appellant for a travel hearing before a Veterans Law Judge sitting at the Montgomery, Alabama Regional Office.  The RO should notify the appellant of the date and time of the hearing and give them sufficient time to prepare.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

